
	
		II
		111th CONGRESS
		1st Session
		S. 2661
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To create a 3-year pilot program that makes
		  small, nonprofit child care businesses eligible for loans under title V of the
		  Small Business Investment Act of 1958. 
	
	
		1.Short titleThis Act may be cited as the
			 Child Care Lending Pilot Act of
			 2009.
		2.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term program means the
			 loan program under section 502(b)(1)(B) of the Small Business Investment Act of
			 1958, as added by this Act;
			(3)the term small business
			 concern has the meaning given the term small-business
			 concern in section 103 of the Small Business Investment Act of 1958 (15
			 U.S.C. 662); and
			(4)the term
			 State has the meaning given that term in section 103 of the Small
			 Business Investment Act of 1958 (15 U.S.C. 662).
			3.Child care lending
			 pilot program
			(a)In
			 generalSection 502 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 696) is amended—
				(1)in the matter preceding paragraph
			 (1)—
					(A)by striking The Administration may,
			 in addition to its and inserting the following:
						
							(a)AuthorizationThe Administration may, in addition to
				the
							;
					(B)by striking and such loans
			 and inserting . Such loans; and
					(C)by striking : Provided,
			 however, That the foregoing powers shall be subject to the following
			 restrictions and limitations: and inserting a period;
					(2)by inserting
			 before paragraph (1) the following:
					
						(b)Restrictions
				and limitationsThe authority
				under subsection (a) shall be subject to the following restrictions and
				limitations:
						;
				and
				(3)in subsection (b)(1), as so
			 designated—
					(A)by striking The proceeds and
			 inserting the following:
						
							(A)In
				generalThe
				proceeds
							;
				
					(B)by striking
			 such loan and inserting loan described in subsection
			 (a); and
					(C)by adding at the end the following:
						
							(B)Loans to small,
				nonprofit child care businesses
								(i)In
				generalNotwithstanding
				paragraph (1), the proceeds of any loan described in subsection (a) may be used
				by a development company to assist a small, nonprofit child care business,
				if—
									(I)the loan is used for a sound business
				purpose that has been approved by the Administrator;
									(II)the small, nonprofit child care business
				meets all of the eligibility requirements applicable to for-profit businesses
				under this title, except for status as a for-profit business;
									(III)1 or more individuals has personally
				guaranteed the loan;
									(IV)the small, nonprofit child care business
				has clear and singular title to the collateral for the loan; and
									(V)the small, nonprofit child care business
				has sufficient cash flow from the operations of the business to meet the
				obligations on the loan and the normal and reasonable operating expenses of the
				business.
									(ii)Limitation on
				volumeNot more than 7
				percent of the total number of loans guaranteed in any fiscal year under this
				title may be used for purposes described in this subparagraph.
								(iii)DefinitionIn this subparagraph, the term small,
				nonprofit child care business means an establishment that—
									(I)is organized in accordance with section
				501(c)(3) of the Internal Revenue Code of 1986;
									(II)is primarily engaged in providing child
				care for infants, toddlers, pre-school, or pre-kindergarten children (or any
				combination thereof), and may provide care for older children when the children
				are not in school and offer pre-kindergarten educational programs;
									(III)including its affiliates, has—
										(aa)a tangible net worth of not more than
				$7,000,000; and
										(bb)an average net income (excluding any
				carryover losses) for the 2 completed fiscal years before the date of the
				application of not more than $2,500,000; and
										(IV)is licensed as a child care provider by the
				State in which the establishment is
				located.
									.
					(b)Sunset
				(1)In
			 generalEffective October 1, 2012, section 502(b)(1) of the Small
			 Business Investment Act of 1958 (15 U.S.C. 696(b)(1)) is amended—
					(A)by striking
			 subparagraph (B); and
					(B)by striking
			 Use of
			 proceeds.— and all that follows through The
			 proceeds and inserting Use of proceeds.—The proceeds.
					(2)ApplicabilityNotwithstanding
			 paragraph (1), section 502(b)(1)(B) of the Small Business Investment Act of
			 1958, as added by this Act, shall apply to any loan authorized under that
			 subparagraph that is applied for, approved, or disbursed during the period
			 beginning on the date of enactment of this Act and ending on September 30,
			 2012.
				4.Reports
			(a)Small business
			 administration
				(1)In
			 generalNot later than 6
			 months after the date of enactment of this Act, and every 6 months thereafter
			 until March 31, 2013, the Administrator shall submit a report on the
			 implementation of the program to—
					(A)the Committee on Small Business and
			 Entrepreneurship of the Senate; and
					(B)the Committee on Small Business of the
			 House of Representatives.
					(2)ContentsEach report under paragraph (1) shall
			 contain—
					(A)the date on which the program is
			 implemented;
					(B)the date on which the rules are issued
			 under section 5; and
					(C)the number and dollar amount of loans under
			 section 502 of the Small Business Investment Act of 1958 (15 U.S.C. 696)
			 applied for, approved, and disbursed during the 6-month period before the date
			 of the report—
						(i)to assist nonprofit child care businesses
			 under the program; and
						(ii)to assist for-profit child care
			 businesses.
						(b)Government
			 accountability office
				(1)In
			 generalNot later than March
			 31, 2012, the Comptroller General of the United States shall submit a report on
			 the program to—
					(A)the Committee on Small Business and
			 Entrepreneurship of the Senate; and
					(B)the Committee on Small Business of the
			 House of Representatives.
					(2)ContentsThe report under paragraph (1) shall
			 contain information gathered during the first 2 years of the program,
			 including—
					(A)an evaluation of the timeliness of the
			 implementation of the program;
					(B)a description of the effectiveness and ease
			 with which development companies, lenders, and small business concerns have
			 participated in the program;
					(C)a description and assessment of how the
			 program was marketed;
					(D)the number of small child care businesses
			 in each State and in the United States, categorized by status as a for-profit
			 or nonprofit business, that—
						(i)applied for a loan under section 502 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 696) (and, for each such
			 business, whether the business was a new or expanding small child care
			 business;
						(ii)were approved for a loan under section 502
			 of that Act; and
						(iii)received a loan disbursement under section
			 502 of that Act (and, for each such business, whether the business was a new or
			 expanding small child care business); and
						(E)categorized by status as a for-profit or
			 nonprofit business—
						(i)with respect to small child care businesses
			 described under subparagraph (D)(iii), the number of such businesses in each
			 State, as of the year of enactment of this Act;
						(ii)the total amount loaned to small child care
			 businesses under section 502 of the Small Business Investment Act of 1958 (15
			 U.S.C. 696);
						(iii)the total number of loans to small child
			 care businesses under section 502 of that Act;
						(iv)the average amount and term of loans to
			 small child care businesses under section 502 of that Act;
						(v)the currency rate, delinquencies, defaults,
			 and losses of loans to small child care businesses under section 502 of that
			 Act;
						(vi)the number and percent of children who
			 receive subsidized assistance that are served using a loan to a small child
			 care business under section 502 of that Act; and
						(vii)the number and percent of children who are
			 low income that are served using a loan to a small child care business under
			 section 502 of that Act.
						(3)Access to
			 information
					(A)In
			 generalThe Administrator
			 shall collect and maintain such information as may be necessary to carry out
			 this subsection from development companies and small child care businesses, and
			 such companies and businesses shall comply with a request for information from
			 the Administration for that purpose.
					(B)Provision of
			 information to Government Accountability OfficeThe Administration shall provide
			 information collected under this paragraph to the Comptroller General of the
			 United States for purposes of the report required under this subsection.
					5.Rulemaking
			 authorityNot later than 120
			 days after the date of enactment of this Act, the Administrator shall issue
			 final rules to carry out the loan program authorized under section 502(b)(1)(B)
			 of the Small Business Investment Act of 1958, as added by this Act.
		
